—In an action, inter alia, to recover on a conditional sale contract note, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Rutledge, J.), dated July 14, 1995, as denied its motion for partial summary judgment on the fifth and sixth causes of action of the verified complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the plaintiff’s motion for partial summary judgment on the fifth and sixth causes of action is granted, the remaining causes of action are severed, and the defendants’ affirmative defenses and counterclaims are dismissed.
To obtain summary judgment the movant must make a "prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issue of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Here, the plaintiff has made such a showing (see, Zuckerman v City of New York, 49 NY2d 557). The defendants’ opposing papers did not constitute sufficient proof *465to defeat the motion for summary judgment, because the papers consisted entirely of conclusory statements and unsubstantiated allegations (see, Zuckerman v City of New York, supra).
The remaining causes of action in the verified complaint are severed and, in accordance with this determination, as well as our prior determination in this case in Orix Credit Alliance v Grace Indus. (211 AD2d 705), the defendants’ affirmative defenses and counterclaims are dismissed. Pizzuto, J. P., Joy, Hart and Krausman , JJ., concur.